Citation Nr: 0010547	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  91-49 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
left side of the body.  

2.  Entitlement to service connection for a headache 
disorder.  

3.  Entitlement to service connection for arthritis of the 
back.  

4.  Entitlement to service connection for bilateral defective 
hearing.  

5.  Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served in the U.S. Marine Corps in World War II 
from May 1943 to November 1945.  The service records indicate 
that he participated in operations against enemy forces in 
the battles for the islands of Kwajalein, Saipan, Tinian, and 
Iwo Jima in the Pacific Theater.  He was awarded a Purple 
Heart Medal and a gold star in lieu of a second Purple Heart 
Medal for wounds received during this service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Los Angeles Regional Office (RO).  In October 1990, the 
RO denied the appellant's applications to reopen previously-
denied claims of service connection for a psychiatric 
disorder, neuropathy of the left side of the body, and a 
headache disorder, and service connection for arthritis of 
the back, bilateral defective hearing, an eye disorder, and a 
seizure disorder.  In February 1991, the RO denied his claim 
of service connection for dental trauma.  He disagreed with 
each of these decisions and this appeal ensued.  

Following development mandated by the Board in a November 
1992 remand, the RO, in September 1993, granted service 
connection for post-traumatic stress disorder (PTSD).  That 
decision constituted a full award of the benefits sought on 
appeal under the claim of service connection for a 
psychiatric disorder.  Holland v. Gober, 124 F.3d 226 (Fed. 
Cir. 1997), rev'd sub nom. Holland v. Brown, 9 Vet. App. 324 
(1996); Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997).  For this reason, the Board no longer has jurisdiction 
over the application to reopen the previously denied claim of 
service connection for a psychiatric disorder.  In June 1994, 
the Board again remanded the remaining claims for additional 
development of the record.  

By April 1997 rating decision, the RO held that February 1991 
and September 1993 rating decisions contained clear and 
unmistakable error in not establishing service connection for 
dental trauma.  In January 1999, the RO granted service 
connection for seizures.  Again, because those determinations 
constitute a full award of the benefits sought, the Board no 
longer has jurisdiction over the claims.  Grantham, 114 F.3d 
at 1158-59.  


FINDINGS OF FACT

1.  The additional evidence concerning neuropathy of the left 
side of the body, received into the record after October 
1956, is new, probative, and material, as it bears directly 
and substantially on the specific matter at hand.

2.  The additional evidence concerning a headache disorder, 
received into the record after October 1956, is new, 
probative, and material, as it bears directly and 
substantially on the specific matter at hand.

3.  No competent evidence has been submitted linking the 
current findings of left-sided neuropathy to service.  

4.  There is an approximate balance of positive and negative 
evidence regarding whether current findings of a headache 
disorder are related to the service-connected seizure 
disorder.  

5.  Arthritis of the back is related to a presumed in-
service, combat-related back injury.  

6.  Bilateral defective hearing is related to presumed in-
service, combat-related acoustic trauma.  

7.  No competent evidence has been submitted linking a 
current eye disorder to service or a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen the matter of entitlement to service connection for 
neuropathy of the left side of the body.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The appellant has submitted new and material evidence to 
reopen the matter of entitlement to service connection for a 
headache disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The claim of service connection for neuropathy of the 
left side of the body is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

4.  A headache disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1999).  

5.  Arthritis of the back was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (1999).  

6.  Bilateral defective hearing was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 
3.309, 3.385 (1999).  

7.  The claim of service connection for an eye disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Finality of Service Connection Claims for
Neuropathy of the Left Side and Headaches

By a rating decision issued in or before October 1956, the RO 
denied the appellant's claims of service connection for 
neuropathy of the left side of the body and service 
connection for a headache disorder, as the record did not 
include recent evidence of either disorder.  The RO notified 
him of those decisions in an October 5, 1956 letter.  The 
rating decision became final at the expiration of the one-
year period following notice thereof, as the record does not 
show that the appellant filed a notice of disagreement within 
that time period.  38 C.F.R. §§ 3.104(a), 20.302(a).  

Final decisions of the RO may not be reopened in the absence 
of new and material evidence.  If new and material evidence 
is submitted, the claim will be reopened and adjudicated on 
the merits.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited doing so and 
considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203 (1999).  VA must (1) 
determine whether the appellant has presented new and 
material evidence in order to have a finally denied claim 
reopened; (2) if so, determine whether the reopened claim is 
well grounded based upon all the evidence of record, 
presuming its credibility; and (3) if the claim is well 
grounded, evaluate the merits of the claim after ensuring 
that VA's duty to assist has been fulfilled.  Elkins v. West, 
12 Vet. App. 209, 214 (1999); Winters, 12 Vet. App. at 206-
07.  

Thus, the Board must determine whether the appellant has 
submitted new and material evidence.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 214 
(must provide a more complete picture of the circumstances 
surrounding the origin of an injury or disability, though it 
need not convince the Board to alter the prior rating 
decision).  Since October 1956, the record shows receipt of 
additional evidence, including copies of service medical 
records and private and VA clinical, hospital, and 
examination records documenting current findings of 
neuropathy of the left side of the body and a headache 
disorder.  This additional evidence is new and material as it 
may provide a more complete picture of the circumstances 
surrounding the origin of the claimed disabilities.  The 
applications to reopen these claims are therefore granted.  

II.  Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because the appellant 
served continuously for 90 days or more during a period of 
war, arthritis and sensorineural hearing loss manifest to a 
degree of 10 percent within one year from the date of 
termination of such service shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The threshold question in any such case is whether the 
appellant has presented evidence of a well-grounded claim.   
See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  An allegation of a disorder 
that is service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

For a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus, or 
link, between the in-service injury or disease and the 
current disability.  Epps v. Gober , 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  

In order for a claim for secondary service connection for a 
disorder clearly separate from the service-connected disorder 
to be well grounded, the veteran must present medical 
evidence to support the alleged causal relationship between 
the service-connected disorder and the disorder for which 
secondary service connection is sought.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  A claim may also be well grounded 
if the condition is observed in service or during an 
applicable presumptive period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  

As noted above, the record shows that the appellant received 
a Purple Heart Medal and a gold star in lieu of a second 
Purple Heart Medal during service.  Such decorations are 
awarded for wounds received in combat.  Based on his receipt 
of these awards, the Board determines that the appellant 
participated in events constituting an actual encounter with 
hostile forces and engaged in combat with the enemy, thereby 
rendering applicable the provisions of 38 U.S.C.A. § 1154(b).  
See VA O.G.C. Prec. Op. 12-99 (Oct. 18, 1999) (discussing 
evidence required to show whether a veteran was engaged in 
combat with the enemy).  


Section 1154(b) of Title 38 of the U.S. Code provides, as 
follows:

shall accept as sufficient proof of 
service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service-
connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary. The reasons for granting or denying 
service-connection in each case shall be recorded 
in full.

See 38 C.F.R. § 3.304(d) (implementing regulation); Collette 
v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996).  

Section 1154(b) is not a statutory presumption leading 
directly to service connection for the appellant's alleged 
disabilities.  He must still meet his evidentiary burden with 
respect to service connection.  Section 1154(b) does, though, 
considerably lighten his burden where he seeks benefits for 
an allegedly service-connected disease or injury incurred in, 
or aggravated by, combat service.  See Collette, 82 F.3d at 
392.  

Section 1154(b) sets forth a three-step, sequential analysis.  
In the first two steps, it must be determined (1) whether the 
veteran has proffered satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
and (2) whether the proffered evidence is consistent with the 
circumstances, conditions, or hardships of such service.  If 
these inquiries are met, VA shall accept the veteran's 
evidence as sufficient proof of service-connection, even if 
no official record of such incurrence exists.  In effect, a 
factual presumption arises that the alleged injury or disease 
is service-connected.  Collette, 82 F.3d at 392-93.  This 
presumption, however, is rebuttable by presentation of clear 
and convincing evidence to the contrary.  Thus, the third 
step in the analysis requires VA to determine whether the 
record includes clear and convincing evidence to the 
contrary.  Id. at 393.  

III.  Analysis of Service Connection Claims

A.  Neuropathy of the Left Side of the Body and a Headache 
Disorder

The relevant facts in this case begin with service medical 
records, which show that the appellant engaged in combat 
against the enemy during the battles for Kwajalein, Saipan, 
Tinian, and Iwo Jima.  Entries in February, March, and April 
1945 indicate that he was wounded and thereafter complained 
of left extremity numbness and headaches, which he stated had 
persisted since sustaining a concussion in June 1944.  
Neurological examinations were normal and revealed no 
abnormality of the extremities.  These entries also referred 
to a history of pre-service head injury suffered in a motor 
vehicle accident when he was 12 years old.  

Private clinical records in 1978, 1979 and November 1982 
showed that the appellant complained of headaches over the 
prior 20 years.  The headaches were discussed in relation to 
symptomatology associated with the service-connected seizure 
disorder. 

VA clinical records in September 1987 and August 1990 
reported left extremity numbness.  

VA examination in April 1993 documented weakness and 
decreased sensation in the left extremities since the 
appellant was wounded in service.  The diagnoses included 
migraine headaches.  

VA audiological examination in August 1994 and VA examination 
in August and October 1995 included the appellant's 
complaints of headaches.  

VA neurological examination in January 1997 noted injury to 
the left arm and hip in service and a start of seizure 
symptoms in 1956.  The examiner noted that the appellant had 
paresthesia and weakness in the left arm and leg.  It was 
noted that he had trouble holding things with his left hand 
and walking due to his left foot.  The examiner concluded 
that the appellant had decreased sensation and weakness of 
the left arm and left leg.  

VA examination in May 1997 indicated that the appellant had 
headaches since he was wounded in service, which were 
described as part of his service-connected seizure disorder.  
It was also noted that he had left hip and leg pain with 
numbness, tingling, and swelling of the left foot.  
Examination revealed sensory and strength deficits in the 
left extremities.  The impression was post-traumatic 
headaches and left-sided peripheral neuropathy.  

The Board must first determine whether the claims are well 
grounded.  With respect to the claim of service connection 
for left-sided neuropathy, the May 1997 VA examination 
documented left-sided peripheral neuropathy and the January 
1997 VA examination showed decreased sensation and weakness 
of the left arm and left leg.  These findings satisfy the 
initial element of a well-grounded claim.  The service 
medical records include notation of the appellant's 
complaints of left extremity numbness, satisfying the second 
element of a well-grounded claim.  

The third element of a well-grounded claim requires competent 
medical evidence linking the current disorder with the 
findings in service.  Here the record is deficient.  Because 
the appellant is a combat veteran, the provisions of 
38 U.S.C.A. § 1154(b) relax the evidentiary requirement as to 
evidence needed to render a claim well grounded.  However, 
section 1154(b) deals only with the occurrence of the event 
in combat service; it does not provide a substitute for 
medical, causal-nexus evidence between a combat-service 
injury and a current disability.  See Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999); Clyburn v. West, 12 Vet. App. 296, 303 
(1999).  The May 1997 VA examination noted only that there 
were current findings of left-sided peripheral neuropathy.  
The examiner did not attempt to link that conclusion to the 
appellant's service.  Similarly, the September 1987 and 
August 1990 VA clinical records reported left extremity 
numbness, but did not link those findings to service.  The 
April 1993 and January 1997 VA examinations both suggested 
that the left-sided neuropathy was related to service, but 
only on the basis of the appellant's statement to the 
examiner of his own history.  This evidence thus represents 
information simply recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, and 
cannot constitute competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 410 (1995).  To the extent that these 
examination reports based a finding on a recitation by the 
appellant of his own medical history, the information is not 
probative evidence as to the etiology of the disorder.  As 
the evidence is not probative, it cannot form the basis of 
competent medical evidence.  

The remaining evidence of record consists of the appellant's 
testimony at a May 1991 hearing to the effect that he now has 
left-sided peripheral neuropathy related to service.  
Generally, statements from lay individuals ostensibly 
untrained in medicine cannot constitute competent evidence to 
render a claim well grounded.  A layman can certainly provide 
an eyewitness account of an appellant's visible symptoms.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994).  However, the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge.  For the most part, a witness 
qualified as an expert by knowledge, skill, experience, 
training, or education may provide medical testimony.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
record does not indicate that the appellant has the requisite 
expertise to render a medical opinion.  His testimony, 
therefore, cannot serve as competent evidence to well ground 
the claim.  

For these reasons, the appellant has not presented competent 
medical evidence satisfying the third element of a well-
grounded claim of service connection for neuropathy of the 
left side of the body.  As the claim is not well grounded, VA 
cannot assist the appellant in further development of the 
claim.  38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 
477, 485 (1999).  

With respect to the claim of service connection for 
headaches, the current medical evidence includes a May 1997 
VA examination diagnosis of post-traumatic headaches and 
service medical records documenting the appellant's 
complaints of headaches, thereby satisfying the first two 
elements of a well-grounded claim.  The record also includes 
private clinical records in 1978, 1979 and November 1982 of 
his complaints of headaches over the previous 20 years 
associated with the service-connected seizure disorder.  This 
evidence links the current headache symptomatology to a 
service-connected disability, thereby supporting a causal 
relationship between a service-connected disorder and the 
disorder for which secondary service connection is sought.  
Jones, 7 Vet. App. at 137.  

Since the record establishes a well-grounded claim, VA has a 
duty to assist the appellant in development of the facts 
pertinent to the appeal.  38 U.S.C.A. § 5107(a).  Although 
the claim has been subjected to extensive development of the 
record, in this case the Board determines that an analysis of 
whether VA has complied with its duty to assist is 
unnecessary as the evidence is believed to support the 
appellant's claim.  Service medical records show that that he 
complained of headaches after suffering a head injury in 
service.  Subsequent post-service medical evidence referred 
to continuing complaints of headaches associated with the 
service-connected seizure disorder, which was determined to 
be related to the in-service wounds.  Although service 
medical records referred to a head injury prior to service, 
nothing in the record suggests that the earlier head injury 
constituted the etiology for the headaches rather than in-
service wounds.  The Board concludes therefore that the 
evidence supports service connection for a headache disorder.  

C.  Arthritis of the Back

The service medical records are silent as to any complaint, 
clinical finding, or indicatioon of treatment concerning the 
appellant's lumbar or cervical spine.  

VA clinical records in September 1987 and in July, August, 
and September1990 noted findings of low back pain and 
degenerative changes of the lumbar and cervical spine.  

VA examination in April 1993 included diagnoses of lumbar and 
cervical radiculopathy, both due to arthritis of the spine 
and widespread disc disease.  It was recorded that the 
appellant first noted back pain in service.  The examiner 
opined that it was unlikely that the appellant's service-
connected shell fragment wounds caused the degenerative 
changes, although it was likely that weightbearing during 
service contributed to the disc disease.  

VA examination in August and October 1995 included 
documentation of the appellant's complaints of back pain.  VA 
examination in January 1997 noted his complaints of back pain 
and reference to a spinal injury.  

As to whether the appellant has submitted a well-grounded 
claim, the April 1993 VA examination included a diagnosis of 
lumbar and cervical radiculopathy due to arthritis, thereby 
satisfying the initial element of a well-grounded claim.  The 
service medical records are silent as to any back disorder, 
but the appellant testified at his May 1991 hearing that he 
injured his back in combat.  The truthfulness of this 
testimony must be presumed in determining whether a claim is 
well grounded, thereby satisfying the second element of a 
well-grounded claim.  38 U.S.C.A. § 1154(b); King v. Brown, 5 
Vet. App. 19, 21 (1993).  The third element is satisfied by 
the April 1993 VA examiner's opinion that it was likely that 
weightbearing during service contributed to the disc disease.  

Since the claim is well grounded, VA has a duty to assist the 
appellant in the development of the appeal.  38 U.S.C.A. 
§ 5107(a).  However, analysis of whether VA has complied with 
its duty to assist is unnecessary here because the evidence 
supports the claim.  The contentions and testimony at the May 
1991 hearing constitute lay evidence of in-service combat-
related back injury.  Although the service medical records 
are silent as to a back injury in service, his lay 
contentions are consistent with the circumstances of his 
service as illustrated by the service personnel records 
associated with the claims file.  Thus, the evidence 
satisfies the first two steps of the Collette analysis.  
Collette, 82 F.3d at 392-93 (whether there is satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease and whether the proffered evidence is 
consistent with the circumstances, conditions, or hardships 
of such service).  VA must accept this evidence as sufficient 
proof of service-connection.  Id. at 393.  As there is no 
evidence suggesting that the current arthritis of the back is 
not related to a combat-related injury, the record does not 
contain clear and convincing evidence rebutting this factual 
presumption of service connection.  For these reasons, it is 
the determination of the Board that the evidence supports 
entitlement to service connection for arthritis of the back.  

D.  Bilateral Defective Hearing

A January 1997 VA audiological examination found bilateral 
sensorineural hearing loss based on pure tone thresholds, in 
dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
40
55
65
LEFT
15
40
55
65
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.  
These findings satisfy the requirements of 38 C.F.R. § 3.385 
(1999) (impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
dB or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent).  

The service medical records indicate that the appellant 
complained of hearing loss soon after his combat service, and 
other post-service audiological evaluations reveal that he 
had a progressive hearing loss over the years since 
separating from service.  

In short, the appellant has current hearing loss for purposes 
of VA compensation benefits, was engaged in combat with the 
enemy, and was exposed to combat-related acoustic trauma.  
Acoustic trauma, in the form of explosions and other combat-
related noise, is consistent with the appellant's service.  
These facts satisfy the first two steps of the Collette 
analysis, thereby giving rise to a presumption of service 
connection.  Moreover, the record contains no evidence 
rebutting this presumption.  For these reasons, the evidence 
supports the claim of service connection for bilateral 
defective hearing.  

E.  Eye Disorder

VA examination in January 1997 found that the appellant had 
no ocular complaint or abnormality.  Such results do not 
satisfy the initial element of a well-grounded claim, 
requiring competent medical evidence of a current eye 
disorder.  However, VA examination in August 1994 indicated 
that the appellant had dermatochalasis of both eyes with mild 
ptosis and blepharitis, and the August 1995 VA examination 
found asteroid hyalosis of the right eye.  These findings 
illustrate current symptomatology satisfying the initial 
element of a well-grounded claim.  While the service medical 
records are silent as to any complaint, finding, or treatment 
of an eye disorder, the appellant contends that his eye 
disorder is related to service.  The truthfulness of this 
evidence must be presumed when determining whether a claim is 
well grounded, thereby satisfying the second element of a 
well-grounded claim.  King, 5 Vet. App. at 21.  

As to the third element, requiring competent medical evidence 
linking the current eye symptomatology to service, VA 
examination in August 1994, August 1995, and January 1997 did 
not establish such a link.  Nor has the appellant provided 
any evidence other than his own contentions that a current 
eye disorder is related to service.  See Espiritu, 2 Vet. 
App. at 495 (appellant does not have requisite expertise to 
offer a medical opinion).  Thus, the record does not contain 
any competent medical evidence to satisfy the third element 
of a well-grounded claim.  The record does include private 
clinical records in November 1982 showing that the appellant 
complained of double or blurred vision associated with his 
service-connected seizure disorder.  However, the record does 
not show that the current eye disorder is manifested by 
double or blurred vision.  Thus, this evidence cannot form 
the basis of a continuity of symptomatology between a current 
disorder and service or a nexus between a current disorder 
and the service-connected seizure disorder.  

In light of the evidence of record, the Board concludes that 
the appellant has not submitted competent medical evidence 
linking a current eye disorder to service or to a service-
connected disability.  Consequently, the claim is not well 
grounded and VA cannot assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a); Morton, 12 
Vet. App. at 485.  

F.  Other Considerations

With respect to the claims of service connection for 
neuropathy of the left side of the body and an eye disorder, 
which are not well grounded and for which VA has no duty to 
assist, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the appellant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the February 1991 statement of the case and in July 1991, 
November 1993, April 1997, and November 1999 supplemental 
statements of the case.  In those documents, the appellant 
was informed that the denial of the claims was due to lack of 
competent medical evidence linking current left-sided 
neuropathy and eye disorders to service.  Also, by this 
decision, the Board informs him of the evidence that is 
lacking and that is necessary to make the claim well 
grounded.  

When the Board addresses in its decision a question that was 
not addressed by the RO, in this case well groundedness, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
Board finds that the appellant has been accorded ample 
opportunity by the RO to present argument and evidence in 
support of his claim.  Any error by the RO in deciding this 
case on the merits, rather than being not well grounded, was 
not prejudicial to the appellant.


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been submitted in support of 
the claim of service connection for neuropathy of the left 
side of the body, the application to reopen the claim is 
granted.  

New and material evidence having been submitted in support of 
the claim of service connection for a headache disorder, the 
application to reopen the claim is granted.  

Service connection for neuropathy of the left side of the 
body is denied.  

Service connection for a headache disorder is granted.  

Service connection for arthritis of the back is granted.  

Service connection for bilateral defective hearing is 
granted.  

Service connection for an eye disorder is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 


- 14 -


